DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/17/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Weidenfeller (US20170230804A1) in view of Nguyen et al. (US20130195022A1) and Walsh et al. (US20060274780A1), Weidenfeller discloses “a predetermined number of times that the copy of the firmware file is to be repeatedly broadcasted by the at least one transmitting device to comprise one broadcast remote firmware update (BRFU)” by showing in Fig 1 and para [0032, 0034] a core network broadcasting a software/firmware upgrade to the vehicles, e.g. a broadcast remote firmware update (BRFU); para [0004, 0035] shows the control node 120 may also be configured with a maximum number of repetitions for the multicast transmission with the software upgrade in order to avoid excessive repetitions; para [0051] shows each of the end devices 10 which has received the multicast transmission 202 then attempts to install the software upgrade. Weidenfeller fails to teach “responsive to a determination that the predefined limit of BRFUs has been reached, sending a broadcast burn command to the at least one transmitting device,” as in the examiner’s amendment presented below.

An updated search shows:
Pioreck et al. (US20110191764A1) shows in para [0041, 0044] the firmware source apparatus 204 to broadcast availability of the firmware update package such that the updating circuitry 418 may detect availability of a firmware update package and update firmware installed on the apparatus. Pioreck fails to teach “responsive to a determination that the predefined limit of BRFUs has been reached, sending a broadcast burn command to the at least one transmitting device,” as in the examiner’s amendment presented below.

Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of the examiner’s amendment, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1 and 13. Therefore, no new 
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for the examiner's amendment was given in a communication with Michael A. Cicero, Reg. No. 34,562, on March 31, 2021. The following listing of claims replaces all prior versions and listings of claims in this application:


(Currently Amended) A method of managing firmware update communications between devices in a communication system, comprising the steps of:
retrieving, at an upstream source, a copy of a firmware file from a file storage source, wherein the upstream source is selected from one of a server and a network management tool;
sending the copy of the firmware file from the upstream source to at least one transmitting device selected from a hub, a collector, and a repeater; 
receiving input of a predetermined number of times that the copy of the firmware file is to be repeatedly broadcasted by the at least one transmitting device to comprise one broadcast remote firmware update (BRFU);
receiving input of a predefined limit of BRFUs to be executed within a session;
sending a BRFU setup message from the upstream source to the at least one transmitting device, the BRFU setup message specifying a wake time at which downstream devices targeted by the BRFU setup message should wake from a sleeping state to receive the copy of the firmware file, such devices comprising targeted downstream devices, and specifying a channel to which each targeted downstream device should tune after waking; 
following completion of a BRFU, quantifying a number of unsuccessful downstream devices, the unsuccessful downstream devices comprising targeted downstream devices that did not successfully store an entire copy of the firmware file;
determining whether the number of unsuccessful downstream devices falls below a predetermined threshold; [[and]]
responsive to a determination that the number of unsuccessful downstream devices falls below the predetermined threshold, conducting a directed firmware update addressed to each unsuccessful downstream device, comprising the steps of

causing the at least one transmitting device to perform one of broadcasting the copy of the firmware file to each unsuccessful downstream device and sending the copy of the firmware file over the data channel to each unsuccessful downstream device;
responsive to a determination that the number of unsuccessful downstream devices does not fall below the predetermined threshold, determining whether the predefined limit of BRFUs has been reached; 
responsive to a determination that the predefined limit of BRFUs has not been reached, initiating another BRFU by sending another BRFU setup message to the at least one transmitting device; and
responsive to a determination that the predefined limit of BRFUs has been reached,
sending a broadcast burn command to the at least one transmitting device, and
receiving firmware information from the transmitting device, the firmware information identifying all targeted downstream devices that burned the firmware file into respective memories located in the targeted downstream devices, such downstream devices comprising successful downstream devices, and specifying a version of firmware running on the successful downstream devices. 

 (Original) The method of claim 1, wherein the upstream source comprises one of a server and a network management tool, wherein the server communicates with a database containing the firmware file, and wherein the network management tool comprises a computer application that communicates with a cloud containing the firmware file.
(Previously Presented) The method of claim 1, wherein the BRFU setup message further contains a file handling instruction, the file handling instruction directing the transmitting device to refrain from broadcasting the copy of the firmware file to the targeted downstream devices while storing the copy of the firmware file in a memory of the transmitting device itself.

(Previously Presented) The method of claim 1, wherein the step of quantifying the number of unsuccessful downstream devices comprises the steps of:
receiving, at the upstream source, a BRFU status message from the at least one transmitting device; 

(Original) The method of claim 4, wherein the step of receiving, at the upstream source, the BRFU status message from the at least one transmitting device comprises the steps of:
sending a force upload message from the upstream source to the transmitting device; and
waiting for a delay period to receive the BRFU status message in response to the force upload message.
(Cancelled).

(Previously Presented) The method of claim 1, wherein the sending of the copy of the firmware file to each unsuccessful downstream device commences after a delay following the next wake time specified in the direct setup message.
(Previously Presented) The method of claim 1, wherein the broadcasting of the copy of the firmware file to each unsuccessful downstream device occurs over a non-frequency-hopping channel.
(Previously Presented) The method of claim 1, wherein the sending of the copy of the firmware file to each unsuccessful downstream device comprises directly sending a “store and forward” command over a frequency-hopping channel individually via a hail message to each unsuccessful downstream device.
(Previously Presented) The method of claim 1, wherein the BRFU setup message includes an auto-burn command, and further comprising the step of, responsive to a determination that the predefined limit of BRFUs has been reached, ending the session.
(Cancelled).
(Currently Amended) The method of claim [[11]] 1, further comprising the steps of:
analyzing, at the upstream source, the firmware information to determine whether a count of successful downstream devices is less than a count of all targeted downstream devices; and
responsive to a determination that the count of successful downstream devices is less than the count of all targeted downstream devices, repeating the step of sending a broadcast burn command to the at least one transmitting device.

(Currently Amended) A method of broadcasting firmware updating messages in a communication system, comprising the steps of:
receiving a broadcast remote firmware update (BRFU) setup message from an upstream source;

repeatedly broadcasting the firmware file for a predetermined number of times to the targeted downstream devices in accordance with the BRFU setup message, wherein repeated broadcasting of the firmware file for the predetermined number of times comprises one BRFU, and wherein the BRFU setup message further specifies a predefined limit of BRFUs to be executed within a session; 
repeating the steps of receiving a BRFU setup message, broadcasting the BRFU setup message, and repeatedly broadcasting the firmware file for the predetermined number of times until the earlier of a determination that a quantified number of unsuccessful targeted downstream devices that did not receive a complete copy of the firmware file falls below a predetermined threshold, and a determination that the predefined limit of BRFUs has been reached; and
responsive to the determination that the predefined limit of BRFUs has been reached,
receiving a broadcast burn command from the upstream source, 
responsive to the broadcast burn command, sending a burn command to all targeted downstream devices, 
receiving firmware information from each targeted downstream device that successfully burned a copy of the firmware file into an internal memory, each such targeted downstream device comprising a successful downstream device, the firmware information identifying each successful downstream device and specifying a version of firmware running on each successful downstream device, and
sending the firmware information received from each successful downstream device to the upstream source.
(Previously Presented) The method of claim 13, further comprising the step of receiving the firmware file from the upstream source, prior to the step of receiving the BRFU setup message.
(Original) The method of claim 13, wherein the first channel is a hailing channel, and wherein the at least one other channel is at least one data channel.
(Original) The method of claim 13, wherein the upstream source is selected from one of a server and a network management tool, wherein the server is located in a host and communicates with a 
(Previously Presented) The method of claim 13, wherein the transmitting device is selected from at least one of a hub, a collector, and a repeater.

(Original) The method of claim 17, wherein the transmitting device comprises a long-range (“LoRa”) frequency module (LFM) configured for placement in at least one of the hub and the collector.
(Previously Presented) The method of claim 13, wherein the BRFU setup message additionally specifies a wake time at which each targeted downstream device should wake from a sleeping state.
(Original) The method of claim 19, wherein a first transmission of the copy of the firmware file in the BRFU commences after a delay following the wake time specified in the BRFU setup message.
(Cancelled).
(Cancelled). 
(Previously Presented) The method of claim 1, wherein the BRFU setup message further includes a session identification, the session identification corresponding to a firmware version of the copy of the firmware file. 
(Previously Presented) The method of claim 13, wherein the BRFU setup message further includes a session identification, the session identification corresponding to a firmware version of the copy of the firmware file.
(Cancelled).
(Previously Presented) The method of claim 1, further comprising the steps of:
sending a broadcast burn command to the at least one transmitting device;
receiving firmware information from the at least one transmitting device, the firmware information identifying all targeted downstream devices that burned the firmware file into respective memories located in the targeted downstream devices, such downstream devices comprising successful downstream devices, and specifying a version of firmware running on the successful downstream devices; 
analyzing the firmware information to determine whether a count of successful downstream devices is less than a count of targeted downstream devices; and
(Previously Presented) The method of claim 4, wherein the BRFU status message contains one or more of a copy of a message requesting the BRFU status message, a session identification, completion status, a number of free blocks of external memory in the targeted downstream device, and a number of times that the same firmware file has been sent or received. 
(Previously Presented) The method of claim 27, wherein the completion status comprises a numeric value in a message field indicating whether the targeted downstream device has a good and complete copy of the firmware file in its external memory.
Allowable Subject Matter
Claims 1-5, 7-10, 12-20, 23-24, and 26-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.